Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 1 of 20 PageID #: 2789




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION

  U.S. EQUAL EMPLOYMENT               §               CIVIL ACTION NO.
  OPPORTUNITY COMMISSION,             §
                                      §               3:17-01229
                        Plaintiff     §
       and                            §               JUDGE TERRY DOUGHTY
                                      §
  JEFFREY L. WYANT,                   §
                                      §               MAG. JUDGE KAREN L. HAYES
                 Plaintiff-Intervenor §
             v.                       §
                                      §
  MID SOUTH EXTRUSION, INC.,          §
                                      §
                        Defendant     §


                                       CONSENT DECREE


                                          INTRODUCTION

         Plaintiff, U.S. Equal Employment Opportunity Commission (“EEOC”), brought this

  action against Defendant, Mid South Extrusion, Inc. in September 2017. The EEOC’s Complaint

  and Amended Complaint allege that Mid South Extrusion, Inc. violated Title I of the Americans

  with Disabilities Act of 1990 (“ADA”) and Title I of the Civil Rights Act of 1991 when it

  discriminated against Jeffrey L. Wyant on the basis of disability. (See Rec. Doc. 3) Mid South

  Extrusion, Inc., filed an answer, denying liability. (See Rec.Doc. 6) The Complaints arise from

  Mr. Wyant’s Charge of Discrimination (“Charge”), alleging the same. Prior to filing its

  Complaint and Amended Complaint, the EEOC issued a Letter of Determination

  (“Determination”), stating that there was reasonable cause to believe that Mid South Extrusion,


                                                  1
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 2 of 20 PageID #: 2790



  Inc. had discriminated against Mr. Wyant. The EEOC issued a Notice of Conciliation Failure

  after it was unable to secure a resolution acceptable to the EEOC.

         Plaintiff Intervenor Jeffrey L. Wyant filed a Motion to Intervene on March 21, 2018 (See

  Rec. Doc. 18) The Motion was Granted on March 24, 2018. (See Rec. Doc. 20) The Intervenor

  Complaint filed on March 27, 2018, Incorporated the Complaint and Amended Complaint filed

  by the EEOC asserting claims of disability. (See Rec. Doc. 21) Mid South Extrusion, Inc. filed

  an answer, denying liability. (See Rec. Doc. 22)

                                       JURISDICTION & VENUE

         Neither this Consent Decree nor the payment to Mr. Wyant under this Decree constitutes

  an admission of liability by Mid South Extrusion, Inc. In the interest of avoiding the costs,

  uncertainties, and burdens of further litigation and, having engaged in extensive negotiation, the

  parties hereby agree that this action should be resolved through the entry of this Consent Decree.

         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 451, §

  1331, § 1337, § 1343 and § 1345. This action is authorized and was instituted pursuant to the

  ADA, 42 U.S.C. § 12117(a), which incorporates by reference Title VII of the Civil Rights Act of

  1964 (“Title VII”), 42 U.S.C.§ 2000e-5(f)(1) and (3), and the Civil Rights Act of 1991, 42

  U.S.C. § 1981a. The employment practices alleged to be unlawful were committed in the State of

  Louisiana and, therefore, venue lies within this Court pursuant to Title VII, 42 U.S.C.§ 2000e-

  5(f)(3). The parties agree that this Court has personal jurisdiction over them. Mid South

  Extrusion, Inc. expressly agrees that all conditions precedent under the law have been met.

         The parties waive a hearing and the entry of findings of fact and conclusions of law.




                                                     2
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 3 of 20 PageID #: 2791



         Having examined the terms and conditions of this Consent Decree, the Court determines

  that it is reasonable, just, and in accordance with the law, including the Federal Rules of Civil

  Procedure.

         Now, therefore, it is ordered, adjudged, and decreed:

                                               DURATION

  1.     This Consent Decree will remain in effect for a period of 2 years from the date of its

  entry. The EEOC may seek relief from the Court for a breach of the Decree at any time during

  that period or in the six (6) months following it.

                                         GENERAL PROVISIONS

  2.     This Decree resolves all claims and issues raised in Mr. Wyant’s Charge, the EEOC's

  Determination regarding that Charge, the EEOC’s Complaint and Amended Complaint in this

  action, Jeffrey L. Wyant’s Intervenor Complaint in this action and the EEOC and Jeffrey L.

  Wyant waive all those claims and issues. The Decree in no way prevents or limits the EEOC

  from processing, investigating, or litigating any claim and/or issue arising from any other charge

  of discrimination against Mid South Extrusion Inc.

  3.     The EEOC, Jeffrey L. Wyant and Mid South Extrusion, Inc. must bear their own

  attorneys’ fees and costs incurred in connection with this action.

  4.     This Court retains jurisdiction to enforce the terms and conditions of, or resolve any

  disputes arising under, this Decree. Further, this action will not be dismissed during the duration

  of this Decree.

  5.     This Consent Decree constitutes the complete understanding between the EEOC, Jeffrey

  L. Wyant and Mid South Extrusion, Inc. with regard to the matters discussed herein.



                                                       3
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 4 of 20 PageID #: 2792



  6.     If one or more provisions of this Consent Decree are rendered unlawful or unenforceable,

  the EEOC, Jeffrey L. Wyant and Mid South Extrusion, Inc. must attempt to meet and confer in

  good faith to decide if and how such a provision must be amended to effectuate the purposes of

  the Decree. In any event, the unaffected provisions of the Decree will remain enforceable.

  7.     The EEOC, Jeffrey L. Wyant and Mid South Extrusion, Inc. agree to take all steps

  necessary to effectuate the terms and conditions of this Consent Decree. The Court may only

  amend this Decree if the parties have consented in writing. A party seeking to amend the Decree

  must attempt to meet and confer with the other in good faith before making a request that the

  Court amend the Decree.

  8.     Definitions.

         A.      “Mid South Extrusion, Inc.” or “Defendant” means and refers to the Defendant,

         Mid South Extrusion, Inc., and its predecessors, successors and assigns, and agents.

         B.      “EEOC” or “Plaintiff” means the Plaintiff, U.S. Equal Employment Opportunity

         Commission, an agency of the United States.

         C.      “Jeffrey L. Wyant” or “Plaintiff Intervenor” means the Plaintiff Intervenor,

         Jeffrey L. Wyant.

         D.      “Charge” or “Charge of Discrimination” means Jeffrey L. Wyant’s Charge of

         Discrimination, EEOC Charge No. 461-2016-00221.

         E.      “Mr. Wyant” means Jeffrey L. Wyant and any person who may have rights

         through Wyant.

         F.      “Days” means calendar—not business—days.

         G.      “Effective Date” means the date the Court enters this Decree.



                                                  4
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 5 of 20 PageID #: 2793



         H.         “Court” refers to the United States District Court for the Western District of

         Louisiana, Monroe Division.

         I.         “Consent Decree” and “Decree” are used interchangeably.

         J.         “Liaison” means the representative appointed by Mid South Extrusion, Inc., to

         ensure its compliance with the terms and conditions of this Decree and to act on its behalf

         and with its authority with respect to any and all of the terms and conditions of the

         Decree.

         K.         “Person with a disability,” or “employees or applicants with a disability” means a

         person who has a disability within the meaning of the ADA, whether under the “actual,”

         “regarded as,” or “record of” prong of the statute.

                                                   SCOPE

  9.     This Decree applies to all facilities owned, operated, or controlled by Mid South

  Extrusion, Inc.

                             PROHIBITED DISCRIMINATION & RETALIATION

  10.    While this Consent Decree is in effect, Mid South Extrusion, Inc., is hereby enjoined

  from any and all conduct violating the ADA, including but not limited to:

         A.         Taking any action against any employee(s) because they are disabled, have a

         record of a disability or are perceived to be disabled without first engaging in an

         interactive discussion with the employee(s) to determine if they are able to perform the

         essential functions of their job with or without accommodation.

         B.         Making any determinations on any employees’ ability to perform the essential

         functions of their job because they are perceived to be a safety threat to themselves or

         others without first engaging in an interactive discussion with the employees or their

                                                      5
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 6 of 20 PageID #: 2794



        medical provider to determine if there is an actual threat of substantial harm and to

        determine if there is any accommodation which may lessen or alleviate any actual and/or

        perceived threat of substantial harm.

        C.     Conducting medical examinations regarding its employees and/or applicants

        physical and/or mental impairments based on their actual and/or perceived physical

        and/or mental impairments, or records thereof, that are not job-related and consistent with

        business necessity.

        D.     Making medical inquiries regarding its employees and/or applicants based on

        their actual and/or perceived physical and/or mental impairments, or records thereof, that

        are not job-related and consistent with business necessity.

        E.     Discriminating against its employees and/or applicants because of their actual

        disabilities or perceived disabilities, or records thereof, including by unlawfully placing

        them on forced leave or discharging them, particularly because of leave and/or associated

        medical costs.

        F.     Discriminating against its employees and/or applicants with disabilities by

        refusing to discuss the possibility of reasonable accommodation, including additional

        leave as an accommodation.

        G.     Discriminating against its employees and/or applicants because it knows or has

        reason to know that employees and/or or applicants with disabilities need or might need

        reasonable accommodations.

        H.     Failing or refusing to allow its employees and/or applicants to provide medical

        evidence relating to whether those employees and/or applicants are qualified.



                                                  6
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 7 of 20 PageID #: 2795



         I.      Failing or refusing to consider any medical evidence provided by an employee or

         applicant—or an employee’s or applicant’s licensed health care provider—when

         considering whether an employee or applicant is qualified.

         J.      Determining that an employee or applicant is not qualified because of a physical

         or mental impairment without considering medical evidence from any licensed health

         care provider and/or the best available objective evidence.

         K.      Retaliating against any employee or applicant who (1) has filed or files this or any

         other charge of discrimination with the EEOC, (2) has participated or participates in this

         or any other investigation or litigation by the EEOC, (3) has assisted or assists with this

         or any other investigation or litigation by the EEOC, (4) has sought or seeks relief or

         damages as a result of this or any other investigation or litigation by the EEOC, or (5) has

         received or receives relief or damages as a result of this or any other investigation or

         litigation by the EEOC.

                                   INDIVIDUAL MONETARY RELIEF

  11.    Mid South Extrusion, Inc., agrees to pay Mr. Wyant $70,000 ($65,000 of which will not

  be subject to withholdings), within fifteen (15) days of the entry of this Consent Decree or within

  fifteen (15) days of Mid South Extrusion, Inc., receiving a release and U.S. Internal Revenue

  Service (“IRS”) Form W9 executed by Mr. Wyant, whichever is later. Specifically, Mid South

  Extrusion, Inc. will submit a regular payroll check in the amount of $5,000 for lost wages subject

  to legal withholding and a check in the amount of $65,000 which shall represent relief

  compensable under 42 U.S.C. § 1981a and shall not constitute “wages” for tax purposes. Mid

  South must timely report the payment to the IRS via Forms 1099 and W-2, as necessary and

  appropriate. The checks will be made out to Mixon, Carroll & Frazer and Jeffrey Wyant and will
                                                   7
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 8 of 20 PageID #: 2796



  be mailed by certified mail to Mixon, Carroll & Frazier, P.O. Box 1619, Columbia, Louisiana

  71418.

  12.      Mid South Extrusion, Inc. must submit a copy of the checks to the EEOC within fifteen

  (15) days of submission of the payment(s) in the manner specified for notice under this Decree.

                                INDIVIDUAL NON-MONETARY RELIEF

  13.      When asked for a job reference regarding Mr. Wyant, Mid South Extrusion, Inc. must not

  discuss, mention, or allude in any way—directly or indirectly—to Mr. Wyant’s filing of the

  Charge or engaging in any activity protected by law, the Charge itself, the EEOC’s investigation

  of the Charge, the EEOC’s Complaints, Jeffrey L. Wyant’s Intervention Complaint, or this

  Decree. Further, when asked for such a job reference, Mid South Extrusion, Inc. must not make

  any statement which—directly or indirectly—negatively reflects on Mr. Wyant’s candidacy for

  the job in question.

  14.      Mid South Extrusion, Inc. must exclude from Mr. Wyant's personnel file, segregate, and

  keep confidential all documents, records, and information, whether electronic or otherwise,

  regarding Mr. Wyant’s filing of the Charge, the Charge itself, the EEOC’s investigation of the

  Charge, the EEOC’s Complaints, Jeffrey L. Wyant’s Intervention Complaint, or this Decree. Mid

  South Extrusion, Inc. must alter Mr. Wyant’s personnel file to indicate Mr. Wyant resigned, not

  that he was discharged.

                                   MID SOUTH EXTRUSION LIAISON

  15.      Mid South Extrusion, Inc. must designate a Liaison within 15 days of the entry of this

  Decree. The Liaison must be an officer of Mid South Extrusion, Inc. who possesses the

  knowledge, capability, and resources to monitor Mid South Extrusion, Inc.’s compliance with the

  terms and conditions of the Consent Decree.

                                                   8
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 9 of 20 PageID #: 2797



  16.     Mid South Extrusion, Inc. must assign to the Liaison the responsibility of ensuring it

  complies with the Decree. The Liaison must have the authority to act on behalf of Mid South

  Extrusion, Inc. with regard to the terms of the Consent Decree. Any act or failure to act by the

  Liaison will be attributable to Mid South Extrusion, Inc.

  17.     The Liaison must report to and be supervised by the president—or equivalent—of Mid

  South Extrusion, Inc.

  18.     Mid South Extrusion, Inc. must appoint a replacement Liaison within 15 days of the

  removal, resignation, or incapacitation of that—or any subsequent—Liaison.

  19.     Upon appointing an initial or a replacement Liaison, Mid South Extrusion, Inc. must

  provide notice to the EEOC within 15 days identifying the newly appointed Liaison's name,

  mailing address, e-mail address, telephone number, job title, work experience, education and

  training.

                                   GENERAL REPORT PROVISIONS

  20.     During the duration of this Consent Decree, Mid South Extrusion, Inc. must, through its

  Liaison, provide a General Report annually, as set forth below. The General Report must

  describe how Mid South Extrusion, Inc. has complied with the Decree and contain supporting

  evidence. If Mid South Extrusion, Inc. has failed to comply with the terms and conditions of the

  Decree, it must explain why it has not complied and provide a plan for remedying its failure to

  comply. But, by explaining why it has not complied, Mid South Extrusion, Inc. does not prevent

  the EEOC from moving to enforce the Decree for its failure to comply.

  21.     Further, during the operation of this Decree, the General Report to the EEOC must

  describe any complaint of disability discrimination and/or retaliation—whether formal or

  informal and whether written or oral—or investigation made under the anti­discrimination
                                                   9
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 10 of 20 PageID #: 2798



   policy, any violation found as a result of such a report or investigation, and any discipline taken

   and must likewise provide all supporting documentation.

   22.    The first General Report, for 2019, is due before November 30, 2019.

   23.    The second General Report, for the year 2020, is due before November 30, 2020.

   24.    The last General Report, for the year 2021, is due sixty (60) days before the expiration of

   the Decree.

                                  MID SOUTH EXTRUSION LIAISON TRAINING

   25.    In addition to other specified training obligations set forth in this Decree below, Mid

   South Extrusion, Inc., must provide each Liaison with at least two (2) hours of training, which

   must cover the terms and conditions of this Decree and how to ensure that Mid South Extrusion,

   Inc. complies with those terms and conditions, and how to prepare and submit each of the reports

   required under this Decree.

   26.    Mid South Extrusion, Inc. through its Liaison, must submit to the EEOC the identity of

   the Liaison Training trainer and the outline and materials for the training of the Liaison at least

   thirty (30) days after the Liaison is appointed. It must do so pursuant to procedures for providing

   notice under this Decree. The EEOC then has fifteen (15) days to reject the trainer or the outline

   and materials. Unless the EEOC agrees otherwise, the trainer must be an attorney with at least

   five (5) years of experience handling employment discrimination matters. If the EEOC rejects

   the trainer or the outlines and materials, Mid South Extrusion, Inc. through its Liaison, must

   submit to the EEOC the identity of a new trainer or a new outline and materials within fifteen

   (15) days, pursuant to procedures for providing notice under this Decree. Liaison training must

   take place no later than thirty (30) days following (a) the expiration of the period by which the



                                                    10
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 11 of 20 PageID #: 2799



   EEOC must reject the trainer, outline, or materials; or (b) the EEOC's approval of the proposed

   trainer, outline, and materials, whichever occurs first.

                          MID SOUTH EXTRUSION LIAISON TRAINING REPORT

   27.     Within fifteen (15) days of the completion of the Liaison training, Mid South Extrusion,

   Inc. through its Liaison, must submit a Liaison Training Report to the EEOC, describing the

   training and containing supporting documentation.

   28.     The Liaison Training Report must, at very least, provide the date and time of each

   training, the duration of each training, the identity of the trainer for each training, and the identity

   of any Liaison who attended each training.

   29.     The Liaison Training Report must further contain an executed declaration by the Liaison

   that the Liaison attended the training and the date, time, and place of attendance. Any Liaison

   Training Report must likewise include a declaration by Mid South Extrusion, Inc. through its

   Liaison, attesting to its accuracy.

                             MID SOUTH EXTRUSION EMPLOYEE TRAINING

   30.     Mid South Extrusion, Inc. through its Liaison, with assistance from an attorney, must

   provide each of its employees, including supervisors and managers, at least once per year while

   this Consent Decree is in effect, at least two (2) hours training regarding equal opportunity in the

   workplace, the avoidance of any unlawful discrimination, and employees' rights under the ADA.

   Each training session hereunder must include training regarding:

           A.      The purpose and fundamentals of the ADA, including the definitions of the ADA;

           whether a person is qualified to perform the essential functions of the position with or

           without a reasonable accommodation; what constitutes reasonable accommodation under

           the ADA and what constitutes direct threat under the ADA.

                                                     11
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 12 of 20 PageID #: 2800



          B.      What is prohibited and what is required under the ADA.

          C.      Mid South Extrusion, Inc.’s duties under the ADA.

          D.      Manager and Supervisory Responsibilities, and employee / applicant rights under

          the ADA.

          E.      Mid South Extrusion, Inc.’s procedures for engaging in an interactive process

          with an employee regarding their disability and the appropriate procedures for granting or

          denying a request for a reasonable accommodation.

          F.      Mid South Extrusion, Inc.’s anti-discrimination and complaint-reporting policies.

          G.      EEOC guidance on ADA and its administration.

   31.    All such training must be in person.

   32.    The first employee training must occur within seventy-five (75) days after Mid South

   Extrusion, Inc. completes its Liaison training.

   33.    The second employee training must occur at least seventy-five (75) days before the

   second anniversary of the entry of the Consent Decree.

   34.    Mid South Extrusion, Inc. through its Liaison, must submit to the EEOC, using the

   procedures for providing notice under this Decree, the identity of the trainer and the outline and

   materials for the training at least sixty (60) days prior to each training. The EEOC then has thirty

   (30) days to reject the trainer or the outline and materials. If the EEOC rejects the trainer,

   outlines, or materials within the thirty (30) day period, Mid South Extrusion, Inc. through its

   Liaison, must submit to the EEOC the identity of a new trainer or a new outline and materials

   within fifteen (15) days. The EEOC's failure to reject the trainer, materials, or outline within the

   thirty (30) day period shall be deemed as an acceptance of the trainer, outline, and materials.



                                                     12
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 13 of 20 PageID #: 2801


                        MID SOUTH EXTRUSION EMPLOYEE TRAINING REPORT

   35.    Mid South Extrusion, Inc. through its Liaison, must submit an Employee Training Report

   to the EEOC, describing the training and containing supporting documentation, within fifteen (15)

   days of each such training. The Employee Training Report must, at very least, provide the date and

   time of each training, the duration of each training, the identity of the trainer for each training, and

   the identity of the employees who attended each training. The Employee Training Report must

   further contain an executed declaration by each employee that they attended the training (such a

   declaration may be in the form of a sign-in registry but must contain the clearly-printed name of

   each employee, in addition to his / her signature). The Employee Training Report must likewise

   include a declaration by Mid South Extrusion, Inc. through its Liaison, attesting to its accuracy

   under penalty of perjury.

                                     ANTI-DISCRIMINATION POLICY

   36.    Within ninety (90) days from the entry of this Decree, and to the extent it does not

   otherwise have such a policy, Mid South Extrusion, Inc. must adopt an anti-discrimination policy

   which must be submitted to the EEOC for approval. The EEOC will have thirty (30) days to

   approve or reject said policy. Once approved, it is to be included in the Defendant’s personnel

   manual/handbook and is to be distributed to all employees within thirty (30) days after approval by

   the EEOC.

   37.    This anti-discrimination policy must, at a minimum, meet the following criteria regarding

   the Americans with Disabilities Act prohibitions:


          A.      Prohibits discrimination against any employee and/or applicant on the basis of

          disability in violation of the ADA.



                                                     13
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 14 of 20 PageID #: 2802



        B.     Prohibits any act, policy, or practice that has the effect of discriminating against

        any employee and/or applicant on the basis of disability in violation of the ADA.

        C.     Ensures that persons who seek medical leave and return to work are afforded

        protections from actions based on perceived concerns without proper medical

        documentation to support these perceptions, including any perceived safety or direct

        threat concerns.

        D.     Prohibits actions taken against an employee who is disabled or perceived to be

        disabled or has a record of a disability without engaging in an interactive process with the

        employee to ensure they are able to perform the essential functions of their job with or

        without accommodation.

        E.     Provides immediate notice in writing to any employee and/or applicant who

        reports discrimination and any employee and/or applicant reported to be the victim of

        discrimination of the victim's right to file a charge of discrimination with the EEOC and

        provides such an employee and/or applicant with the telephone number, address, e-mail

        address, and website address of the EEOC’s New Orleans Field Office.

        F.     Provides a process for reporting and/or complaining about discrimination and/or

        retaliation prohibited by the ADA and a process for requesting reasonable

        accommodations under the ADA that provides accessible avenues of complaint which

        shall identify the contact names, addresses (including email) and telephone numbers for

        persons to complain and report suspected work place discrimination.

        G.     Provides a complaint and reporting process that protects the confidentiality of any

        complaints to the extent possible and provides a prompt, thorough, and impartial



                                                 14
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 15 of 20 PageID #: 2803



          investigation and assurances that the Defendant will take immediate and appropriate

          corrective action.

          H.      Provides that anyone who engages in retaliation prohibited by the ADA will be

          disciplined, up to and including discharge.

   38.    This policy will also be posted in a conspicuous and accessible place for all employees

   and printed in a font that is easily legible (at least 12-point font). This policy will be consistent

   with law and the Commission’s regulations and guidance.

   39.    During the operation of this Decree, the General Report to the EEOC must describe the

   implementation of (and, if necessary, any subsequent alteration of) its anti­discrimination policy

   and must contain supporting documentation, including the anti­discrimination policy itself.

   40.    Within on one hundred and twenty (120) days of the effective date of this Decree,

   Defendant will certify to the Commission, under penalty of perjury, that this policy has been

   distributed and posted as discussed above.

   41.    Further, as discussed above, in its General Report to the EEOC, the Defendant must

   describe any complaint of disability discrimination and/or retaliation—whether formal or

   informal and whether written or oral—or investigation made under the anti­discrimination

   policy, any violation found as a result of such a report or investigation, and any discipline taken

   and must likewise provide all supporting documentation.

                           MID SOUTH EXTRUSION RECORDS PRESERVATION

   42.    During the operation of this Decree, Mid South Extrusion, Inc. must preserve and

   maintain all documents, information, and records, electronic or otherwise, that might be relevant

   to this action, regardless of whether they are discoverable or admissible in this action.



                                                     15
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 16 of 20 PageID #: 2804



   43.    During the operation of this Decree, Mid South Extrusion, Inc., must preserve and

   maintain all documents, information, and records, electronic or otherwise, that might be relevant

   to this Decree, including any reports made pursuant to the Decree, regardless of whether they are

   discoverable or admissible in this action.

   44.    Mid South Extrusion, Inc. must comply with the recordkeeping and reporting

   requirements under federal law, including those contained in Title VII and/or the ADA and in the

   regulations promulgated by the EEOC. The express recordkeeping and reporting obligations

   imposed by this this Decree do not constitute any waiver, diminution, or obviation of the

   recordkeeping and reporting requirements imposed by federal law.

                 EEOC AND MID SOUTH EXTRUSION ATTORNEY NOTICES

   45.    All notices, reports, and information to the EEOC required under this Decree—including

   but not limited to the General Reports, Liaison Training Reports and Employee Training

   Reports—must be submitted to the EEOC in an email sent to all of the following email

   addresses:

                          michelle.butler@eeoc.gov
                          alexandra.navarre-davis@eeoc.gov
                          gregory.juge@eeoc.gov
                          johnny.lundie@eeoc.gov

          In addition, these may be submitted to the EEOC via certified United States mail at the

   following address:

                          Attn: Legal Unit
                          U.S. Equal Employment Opportunity Commission
                          New Orleans Field Office
                          Hale Boggs Federal Building
                          500 Poydras St., Suite 809
                          New Orleans, LA 70130

   46.    Any notices for Mid South Extrusion, Inc. shall be sent to:

                                                  16
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 17 of 20 PageID #: 2805



                           Brian P. Bowes [BBowes@hpblaw.com]
                           Jay P. Adams [JAdams@hpblaw.com]
                           HUDSON, POTTS & BERNSTEIN
                           1800 Hudson Lane
                           Post Office Drawer 3008
                           Monroe, La. 71210-3008

                           Robert J. David [rjd@juneaudavid.com]
                           JUNEAU DAVID
                           P.O. Drawer 51268
                           Lafayette, LA 70505-1268


   47.     Only an acknowledgment from the EEOC via regular United States mail or by email

   constitutes proof of receipt of such notices, reports, or information.

   48.     The EEOC may, from time to time, designate others to receive notices, reports, and

   information under this Decree.

                                  EMPLOYEE NOTICE

   49.     Mid South Extrusion, Inc. must post a Notice to Employees—attached hereto as Exhibit

   A—on its premises within ten (10) days of the entry of this Decree. The Notice to Employees

   must be enlarged to at least eleven (11) by seventeen (17) inches, and it must be posted

   conspicuously where other notices to applicants and employees are customarily posted. It must

   remain there for at least three (3) years from the entry of this Decree. The Liaison must ensure

   that this obligation is met.

           Monroe, Louisiana, this 22nd day of March, 2019.



                                                         HON. TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                    17
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 18 of 20 PageID #: 2806



   APPROVED AS TO FORM AND CONTENT:

   FOR THE PLAINTIFF:

                                      JAMES L. LEE
                                      Deputy General Counsel
                                      GWENDOLYN YOUNG REAMS
                                      Associate General Counsel

                                      RUDY SUSTAITA
                                      Regional Attorney
                                      Houston District Office
                                      Texas Bar Roll No. 195523560
                                      E-Mail: rudy.sustaita@eeoc.gov

                                      GREGORY T. JUGE
                                      Supervisory Trial Attorney
                                      La. Bar Roll No. 20890
                                      Telephone: (504) 676-8239
                                      Email: gregory.juge@eeoc.gov

                                      /s/Michelle T. Butler
                                      MICHELLE T. BUTLER (T.A.)
                                      Senior Trial Attorney
                                      La. Bar Roll No. 1286
                                      Telephone: (504) 595-2872
                                      Fax: (504) 595-2884
                                      Email: michelle.butler@eeoc.gov

                                      ALEXANDRA NAVARRE-DAVIS
                                      Senior Trial Attorney
                                      La. Bar Roll No. 35000
                                      Telephone: 504-595-2914
                                      Email: alexandra.navarre-davis@eeoc.gov
                                      U.S. EQUAL EMPLOYMENT
                                      OPPORTUNITY COMMISSION
                                      New Orleans Field Office
                                      500 Poydras Street - Suite 809
                                      New Orleans, Louisiana 70130
                                      COUNSEL FOR PLAINTIFF-EEOC

   FOR THE DEFENDANT:
                                      /s/ Brian P. Bowes
                                      BRIAN P. BOWES
                                      La. Bar Roll No. 20120
                                        18
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 19 of 20 PageID #: 2807



                                      JAY P. ADAMS
                                      La. Bar Roll No. 18755
                                      HUDSON POTTS & BERSTEIN, LLP
                                      1800 Hudson Lane, Suite 300
                                      P.O. Drawer 3008
                                      Monroe, Louisiana 71210-3008
                                      Telephone:    (318) 388-4400
                                      Fax:          (318) 322-4194
                                      E-Mail:       BBowes@hpblaw.com
                                                    JAdams@hpblaw.com
                                      COUNSEL FOR DEFENDANT
                                      MID SOUTH EXTRUSION, INC.


                                      /s/ Robert J. David, Jr.
                                      ROBERT J. DAVID, JR.
                                      La. Bar Roll No. 21554
                                      JUNEAU DAVID
                                      P.O. Drawer 51268
                                      Lafayette, LA 70505-1268
                                      Telephone:     (337) 269-0052
                                      Fax:           (337) 269-0061
                                      Email:         rjd@juneaudavid.com
                                      COUNSEL FOR DEFENDANT
                                      MID SOUTH EXTRUSION, INC.


   FOR PLAINTIFF-INTERVENOR
   JEFFREY L. WYANT                   /s/James L. Carroll
                                      JAMES L. CARROLL
                                      La. Bar Roll No. 28322
                                      MIXON, CARROLL & FRAZIER, PLLC
                                      P.O. Drawer 1619
                                      Columbia, La. 71418
                                      Telephone: (318) 649-9284
                                      Fax: (318) 649-0277
                                      Email: jcarroll@mixoncarroll.com
                                      COUNSEL FOR PLAINTIFF INTERVENOR
                                      JEFFREY L. WYANT




                                        19
Case 3:17-cv-01229-TAD-KLH Document 48 Filed 03/22/19 Page 20 of 20 PageID #: 2808




                                                 EXHIBIT A

                                        NOTICE TO EMPLOYEES

   Discrimination against an employee on the basis of disability can violate federal law, specifically
   the Americans with Disabilities Act, as amended (ADA). Federal law prohibits an employer
   from discriminating against an employee on the basis of disability and also requires that an
   employer maintain an environment in which other employees do not discriminate on such basis.
   Federal law further prohibits an employer from retaliating against an employee who, in good
   faith, reports that their employer discriminated on such basis, who reports that their employer
   allowed others to discriminate on such basis, who files a charge of discrimination with the U.S.
   Equal Employment Opportunity Commission (EEOC), or who participates in the investigation or
   prosecution of such a charge.

   Mid South Extrusion, Inc. will not tolerate discrimination on the basis of disability and likewise
   will not tolerate retaliation against any employee for reporting such discrimination. Such
   discrimination can violate both federal law and Mid South Extrusion, Inc., anti-discrimination
   policy. Any employee who violates the law and our policy will be subject to substantial
   discipline, up to and including termination.

   The posting of this Notice to Employees by Mid South Extrusion, Inc. does not constitute an
   admission of any liability under federal law.

   If you believe you or another employee have been discriminated against on the basis of your
   disability, please contact the EEOC:

                          Attn: Legal Unit- U.S. EEOC
                          500 Poydras Street, Suite 809
                          New Orleans, LA 70130
                          Telephone: (504) 595-2872; (504) 595-2914
                          E-mail: michelle.butler@eeoc.gov; or
                          alexandra.navarre-davis@eeoc.gov
                          Website: www.eeoc.gov

   You may also report your concerns using the procedures set forth in Mid South Extrusion, Inc.
   policy against discrimination.

   This Notice to Employees must remain posted continuously by Mid South Extrusion, Inc. for
   three (3) years from the date below and must not be altered, defaced, removed, or covered.

          Signed this ________________________ day of __________, 2019

                                         for
                                                 Mid South Extrusion, Inc.
                                                   20
